Citation Nr: 1435573	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to December 1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in September 2013 and remanded for additional development.  For the reasons discussed below the Board finds that there has not been substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board remanded the claim, in part, for a VA opinion to determine whether the Veteran's death was related to service.  A VA opinion was obtained in January 2014.  The VA examiner found that, assuming the facts discussed in a June 2009 private opinion were true, the Veteran likely met criteria for posttraumatic stress disorder (PTSD).  The VA examiner stated that he did not find the Veteran's alcoholism to be due to service or PTSD.  However, the VA examiner did not provide a full rationale for the opinion.  Additionally, as noted by the Veteran's representative in the July 2014 appellate brief, the VA examiner's specialty appears to be orthopedic surgery.  

The VA examiner further found the Veteran had ischemic heart disease at the time of his death, and he opined that the ischemic heart disease was not related to service.  However, as the Veteran served in the Republic of Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides.  Ischemic heart disease is included as a disease subject to presumptive service connection on the basis of herbicide exposure.  See  38 C.F.R. § 3.309(e).  Consequently, the VA examiner's finding that ischemic heart disease was not related to service is incorrect.  The VA examiner also failed to give a full rationale as to why he believed the Veteran's ischemic heart disease did not contribute to the Veteran's death.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the rationale for the January 2014 VA opinion is inadequate, the Board finds that the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician(s) of appropriate expertise, and request that the examiner(s) provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had PTSD that was related to service.

(b)  If the Veteran had PTSD that was related to service, whether it is at least as likely as not (50 percent or greater probability) that the PTSD caused or contributed substantially or materially to his death.

(c)  If the Veteran had PTSD that was related to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran had alcoholism, secondary to his PTSD.  

(d)  If the Veteran had alcoholism secondary to PTSD, is it at least as likely as not (50 percent or greater probability) that the alcoholism caused or contributed substantially or materially to his death, to include causing a low immune reaction.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease caused or contributed substantially or materially to his death. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for the Veteran's cause of death.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



